RESOLUCIÓN
Examinadas la Moción en Solicitud de Auxilio de Juris-dicción y la Petición de Certiorari, presentadas en el caso de epígrafe, se provee “no ha lugar” a ambas,

Notifíquese inmediatamente por teléfono, vía fax o por correo electrónico y por la vía ordinaria.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
El Juez Asociado Señor Kolthoff Caraballo emitió un voto particular disidente. El Juez Asociado Señor Estrella Martínez está conforme con proveer “no ha lugar” a la moción en auxilio de jurisdicción, pero hubiese decretado “no ha lugar” en esta etapa al recurso de certiorari.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo